DETAILED ACTION
	Claims 1-20 are presented on 05/12/2020 for examination on merits.  Claims 1, 9, and 15 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites a capitalized word “Stealth” which is used for the common generic meaning of the word.  For formality reason, the word should be in lower case.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-8, 14, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1 recites a limitation “authorization system” in the wherein clause without sufficient antecedent basis for this limitation in the claim.  The Examiner suggests amending the limitation to “the authorization system.”
Claims 2-3 each recite a limitation “the authentication device” unclearly or lacking sufficient antecedent basis for this limitation in the respective claim.  The Examiner suggests amending the limitation to “the at least one other authentication device.”
Claim 5 recites two instance of “a user” unclearly or lacking sufficient antecedent basis for the limitation of “a user” in the claim.
Claim 7 recites “to determine if the fingerprint and the photo match the stored fingerprint and stored photo” unclearly, which should have been “to determine if the fingerprint and the photo match the stored fingerprint and the stored photo.”
wherein if the fingerprint and photo match” unclearly, because it is unreasonable, in light of the Specification, to compare a fingerprint and a photo for a match.
Claim 5 recites “wherein the fingerprint and photo are the authentication information” unclearly, which should have been “wherein the fingerprint and the photo are the authentication information.”
Claim 14 recites a second instance of “a remote authorization system” when compared to claim 12 from which claim 14 depends.  Therefore, there is insufficient antecedent basis for the limitation of “a remote authorization system” in the claim.
Claims 17 and 18 each recite a limitation “the access control device and remote authorization system” unclearly.  The Examiner suggests amending the limitation to “the access control device and the remote authorization system”
Claims 2-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Watters (US 20170236345 A1).

As per claim 1, Watters teaches an access control system comprising: 
an access control device having an RFID reader for receiving RFID information and at least one other authentication device for receiving authentication information (par. 0011-0013: a holder of an RFID badge positioning (holding) the RFID badge near the RFID lock. As shown in FIG. 1, the RFID lock 52 (and the RFID sensor 53) receives the RFID from the RFID badge 54; par. 0014-0015 and 0030: The secondary device ID is received at the lock. Note that the wireless gateway is the at least one other authentication device of the claim); 
an authorization system for granting or denying access based on the RFID information and authentication information (par. 0011-0012 and 0015-0017: RFID information is received by holding the RFID badge near the RFID lock. Another authentication information is received from the secondary device 58 via the wireless gateway 60.  Regarding the granting or denying access, it is disclosed at steps 340 and 390 of FIG. 5 and par. 0043: At 350, the access server can make a determination as to whether a secondary ID included in the user record matches a device ID included in a wireless device list (e.g., the wireless device list 216 illustrated in FIG. 4). As shown in FIG. 5, If the determination at 350 is negative (e.g., NO), the method 300 can proceed to 340. If the determination at 350 is positive (e.g., YES), the method 300 can proceed to 360.); and 
wherein the access control device and authorization system are part of a same secure environment (par. 0014: the user of the RFID badge 54 can also be assigned a secondary device 58, which is a wireless end-user device, such as a mobile phone, a feature phone, a tablet computer, a personal digital assistant (PDA) etc. the wireless gateway 60 and the wireless lock are in the same secure environment, namely, the security system 50; see par. 

As per claim 2, Watters teaches the access control system of claim 1, wherein the access control device sends the RFID information to the authentication device and the authentication device determines if the RFID information matches stored RFID information (par. 0016-0018: The lock record 150, as shown in FIG. 3, is the stored RFID information and includes a lock ID 152 that can uniquely identify the RFID lock 52 by a match for the unique ID of the RFID badge.  See also 0026 and 0039: The open lock request can include, for example, a unique ID for the RFID badge and a lock ID for the RFID lock).

As per claim 3, Watters teaches the access control system of claim 2, wherein if the authentication device determines that the RFID information matches stored RFID information, the authentication device then requests the authentication information (FIG. 5, the YES path of diamond 330.  If the determination at 330 is positive (e.g., YES) the method 300 can proceed to 350, which requests the authentication information, namely, the secondary ID; par. 0041-0044).

As per claim 4, Watters teaches the access control system of claim 3, wherein the access control device then sends the authentication information to the authorization system and the authorization system then determines if the authentication information matches stored authentication information and if the authentication information matches stored authentication information, then communicating to the access control system to grant access (FIG. 1, the wireless gateway 60, as the authorization system, receives authentication information from the secondary device 58, which are can be a wireless end-user device, such as a mobile phone, a tablet, or a feature phone; see par. 0014.  It is disclosed at par. 0031-0033: In response to identifying a match of a wireless ID in the wireless device list 216 with the secondary device ID .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 5-8, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watters (US 20170236345 A1) in view of John Archibald (US 20160127900 A1; hereinafter “JA”).

As per claim 5, the Watters reference teaches the access control system of claim 1, but does not explicitly disclose using a fingerprint scanner for capturing a fingerprint of a user and a camera for capturing a photo of a user for obtaining authentication information. This aspect of the claim is identified as a further difference.
In a related art, JA teaches:
wherein the access control device has a fingerprint scanner for capturing a fingerprint of a user and a camera for capturing a photo of a user and wherein the fingerprint and photo are the authentication information (JA, par. 0047: biometric authentication; fingerprint scans … At 412 … facial recognition parameters … a secondary authentication value [being combined] with the primary authentication value to form a final authentication value for the secondary device The system/device 406 detects an access attempt by the user 415; par. 0052: a fingerprint scanner … an iris scanner … the iris scanner may exploit a digital camera (not separately shown) of the smartphone).
JA is analogous art to the claimed invention in a similar field of endeavor in improving multifactor authentication of a user for secure access.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine Watters and JA and modify Watters secondary device with JA’s smart device that function as a fingerprint scanner and a camera. For this combination, the motivation would have been to improve the level of security with enhanced capability of capturing biometric information of the as additional factors for authentication.

As per claim 6, the Watters reference teaches the access control system of claim 1, but does not explicitly disclose sending the fingerprint and the photo to the authorization system for authentication. This aspect of the claim is identified as a further difference.
In a related art, JA teaches:
wherein the access control device sends the fingerprint and the photo to the authorization system for authentication (JA, par. 0037-0039: a smartwatch 204 is equipped to receive the primary authentication value … and add facial image-based authentication to the primary authentication value to yield a final combined secondary authentication value; par. 0047: scanners for fingerprint and facial recognition; 0052: smartphone includes a biometric input device 550 such as a fingerprint scanner or an iris scanner).
JA is analogous art to the claimed invention in a similar field of endeavor in improving multifactor authentication of a user for secure access.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine Watters and JA and modify Watters secondary device with JA’s smart device is capable of sending additional authentication information such as fingerprints and photos of a user face. For this combination, the motivation would have been to improve the level of security with enhanced capability of providing additional biometric information for user authentication.

As per claim 7, the Watters reference teaches the access control system of claim 2, but does not explicitly disclose steps for comparing the fingerprint and the photo to a stored fingerprint and a stored photo already stored at the authorization system to for user authentication. This aspect of the claim is identified as a further difference.
In a related art, JA teaches:
wherein the authorization system compares the fingerprint and the photo to a stored fingerprint and a stored photo already stored at the authorization system to determine if the fingerprint and the photo match the stored fingerprint and stored photo (JA, par. 0061-0062: 
JA is analogous art to the claimed invention in a similar field of endeavor in improving multifactor authentication of a user for secure access.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine Watters and JA and modify Watters system with JA’s authentication techniques using fingerprints and photos of a user face. For this combination, the motivation would have been to improve the level of security with additional authentication factors.

As per claim 8, the Watters reference teaches the access control system of claim 7, but does not explicitly disclose steps for communicating the results of the fingerprint and photo matches to the access control system to grant access. This aspect of the claim is identified as a further difference.
In a related art, JA teaches:
wherein if the fingerprint and photo match, communicating to the access control system to grant access (JA, par. 0038-0039 and 0061-0063: match … both fingerprint and a digital photo of the face of the user… to corresponding pre-stored features of an authorized user of the device 806, and combines the secondary authentication value with the primary authentication value … to yield a combined final authentication value to [grant] a secure control/access; see also par. 0043 for discussion that If the final authentication value exceeds the threshold, the user is thereby authenticated).
JA is analogous art to the claimed invention in a similar field of endeavor in improving multifactor authentication of a user for secure access.  Thus, it would have been obvious to one before the effective filing date of the claimed invention, to combine Watters and JA and modify Watters system with JA’s authentication techniques using fingerprints and photos of a user face. For this combination, the motivation would have been to improve the level of security with additional authentication factors.

As per claim 15, Watters teaches an access control device comprising: 
an RFID reader for receiving RFID information (Watters par.  0011-0013: a holder of an RFID badge positioning (holding) the RFID badge near the RFID lock. As shown in FIG. 1, the RFID lock 52 (and the RFID sensor 53) receives the RFID from the RFID badge 54); 
However, Watters does not explicitly disclose using a fingerprint scanner for capturing a fingerprint of a user and a camera for capturing a photo of a user for obtaining authentication information. This aspect of the claim is identified as a further difference.
In a related art, JA teaches:
a fingerprint scanner for scanning a fingerprint (JA, par. 0047: fingerprint scans … par. 0052: a fingerprint scanner …); 
a camera for taking a photo (JA, par. 0047: At 412 … facial recognition parameters par. 0052: a fingerprint scanner … an iris scanner …); 
wherein the access control device captures and sends the RFID information, fingerprint and photo to a remote authorization system for granting or denying access to a secure area (JA, par. 0047: biometric authentication; fingerprint scans … At 412 … facial recognition parameters … a secondary authentication value [being combined] with the primary authentication value to form a final authentication value for the secondary device The system/device 406 detects an access attempt by the user 415; par. 0052: a fingerprint scanner … an iris scanner … the iris scanner may exploit a digital camera (not separately shown) of the smartphone).
Watters and JA are analogous art to the claimed invention in a similar field of endeavor in improving multifactor authentication of a user for secure access.  Thus, it would have been before the effective filing date of the claimed invention, to combine Watters and JA and modify Watters secondary device with JA’s smart device that function as a fingerprint scanner and a camera. For this combination, the motivation would have been to improve the level of security with enhanced capability of capturing biometric information of the as additional factors for authentication.

As per claim 16, the references of Watters and JA as combined above teach the access control device of claim 15, wherein the access control device is connected to an electronic lock mechanism (Watters, par. 0013: The RFID lock 52 can include an RFID sensor 53 that can emit a low frequency (LF) electromagnetic signal that can be detected by an RFID badge 54; par. 0002: powered by electromagnetic induction from magnetic fields produced near the reader).

As per claim 18, the references as combined above teach the access control device of claim 17, wherein the access control device and remote authorization system both have security applications installed (Watters, par. 0021 and 0033: operate as a servlet application that communicates with a client application executing on the secondary device (e.g., an “app”)).

As per claim 19, the references as combined above teach the access control device of claim 18, wherein the security application is Stealth (Watters, par. 0021: a security question, etc. that can be provided to an application (e.g., an app) executing on the secondary device 58, which may be a wireless end-user device, such as a mobile phone; see 0014. Because a mobile phone can be hidden from the public or an onlooker, it is inherently stealth).

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watters (US 20170236345 A1) in view of Romero (US 20190122463 A1).

As per claim 9, Watters teaches a computer implemented method of granting access to a secure zone, the method comprising: 
receiving an RFID information from an access control device (Watters par.  0011-0013: a holder of an RFID badge positioning (holding) the RFID badge near the RFID lock. As shown in FIG. 1, the RFID lock 52 (and the RFID sensor 53) receives the RFID from the RFID badge 54); 
comparing the RFID information to RFID information already stored (Watters, par. 0011-0012 and 0015-0017: RFID information is received; it is disclosed at steps 340 and 390 of FIG. 5 and par. 0043: At 350, the access server can make a determination as to whether a secondary ID included in the user record matches a device ID included in a wireless device list, e.g., the wireless device list 216 illustrated in FIG. 4);
if the RFID information does not match the RFID information already stored, sending a deny access code to the access control device (Watters, FIG. 5: If the determination at 350 is negative (e.g., NO), the method 300 can proceed to 340.); 
if the RFID information does match the RFID information already stored, requesting authentication information (Watters, par. 0043: If the determination at 350 is negative (e.g., NO), the method 300 can proceed to 340. If the determination at 350 is positive (e.g., YES), the method 300 can proceed to 360, as shown in FIG. 5);
receiving authentication information (Watters, par. 0046: the security challenge ,,, dictated by the verification requirement level in the lock record associated with the RFID lock. Note here that Watters contemplated a case where a higher level of security is required for  the access request and additional authentication information is needed); 
comparing the authentication information to authentication information already stored (Watters, par. 0021: ensure that the holder of the RFID badge 54 passes a security challenge to the user of the RFID badge 54 and the user of the secondary device 58. The security 
While Watters shows the PASS-FAIL states for access and denial after diamond 390, Watters does not explicitly disclose sending codes to the access control device. This aspect of the claim is identified as a difference.
In a related art, Romero teaches,
if the authentication information does not match the authentication information already stored, sending a deny access code to the access control device (Romero, par. 0075: control the granting and/or denying of access to the compartment 50 of the secure enclosure 120; par. 0084: the comparison performed in step 704 … no unlock code being transmitted for unlocking the lock 140 of the secure enclosure 120, which is functionally equivalent to sending a deny access code to the access control device); and 
if the authentication information does match the authentication information already stored, sending a grant access code to the access control device (Romero, par. 0085: an unlock code for the secure enclosure 120 is sent to a lock control system for the remotely-controllable lock device 140).
Watters and Romero are analogous art, because they are in a similar field of endeavor in improving user authentication for access controls.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Watters system with Romero for improved communications between the control device and authentication system. It is noted that Romero discloses steps of receiving identification information of the user from sensors and additional authentication information such as an image of the user 101 taken by the camera 31 or fingerprint information of the user 101; par. 0081-0083. For this combination, the motivation would have been to improve the level of security with Romero’s control signals.

As per claim 11, the references as combined above teach the method of claim 9, wherein comparing the RFID includes comparing the RFID by a remote authorization system (Watters, par. 0020, 0041-0043, and 0051: the access server 56 can compare the RFID with the stored RFID and, if YES, proceed to 350, send an open command (e.g., an authorization signal) to the RFID lock 52).

As per claim 12, the references as combined above teach the method of claim 9, wherein requesting authentication information and receiving authentication information includes requesting authentication information from the access control device and receiving authentication information includes receiving at a remote authorization system (Watters, par. 0026: a holder of an RFID badge, when positioning the RFID badge in close proximity to the RFID lock 52, sends a request for authentication, which is an open lock request; par. 0027-0029: the identification verifier 212 can access a user database 214 and retrieve a user record based on the unique ID of the RFID badge, stored externally (e.g., on a dedicated database server) and accessed through the network 208).

As per claim 13, the references as combined above teach the method of claim 12, wherein comparing the authentication information includes comparing by the remote authorization system (Watters, par. 0027-0031: verifying a user RFID by using a look-up table stored on an external system).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watters and Romero, as applied to claim 9, and further in view of John Archibald (US 20160127900 A1; or “JA”).

As per claim 10, the references of Watters and Romero as combined above teach the method of claim 9, but do not explicitly disclose receiving both a fingerprint and a photo of a user. This aspect of the claim is identified as a further difference.
In a related art, JA teaches:
wherein receiving authentication information includes receiving a fingerprint and a photo of a user (JA, par. 0047: biometric authentication; fingerprint scans … At 412 … facial recognition parameters … a secondary authentication value [being combined] with the primary authentication value to form a final authentication value;  The system/device 406 receives the credentials 420, as shown in FIG. 4; par. 0047.).
JA is analogous art to the claimed invention in a similar field of endeavor in improving multifactor authentication of a user for secure access.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine Watters and JA and modify Watters secondary device with JA’s authentication device which receives a fingerprint scanner and a camera. For this combination, the motivation would have been to improve the level of security with additional factors for authentication.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watters and Romero, as applied to claims 9 and 12 above, and further in view of Buer (US 20050105734 A1).

As per claim 14, the references of Watters and Romero as combined above teach the method of claim 12, but do not explicitly disclose receiving RFID information by a remote authorization system from an access control device through an encrypted secure environment. This aspect of the claim is identified as a further difference.
In a related art, Buer teaches:

Buer is analogous art to the claimed invention in a similar field of endeavor in improving multifactor authentication of a user for secure access.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Watters-Romero system with Buer’s technique for encrypting credentials for transmission and storage. For this combination, the motivation would have been to improve the level of security with encryption.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Watters and JA, as applied to claim 15 above, and further in view of Romero, as cited in claim 9. 

As per claim 17, the references of Watters and JA as combined above teach the access control device of claim 15, but do not explicitly disclose wherein the access control device and remote authorization system are part of a same secure community of interest. This aspect of the claim is identified as a further difference.
In a related art, Romero teaches:
wherein the access control device and remote authorization system are part of a same secure community of interest (Romero, par. 0035: Users of the system 100 may include one or more delivery drivers, delivery couriers, the owner of the enclosure and any person assigned by the owner of the enclosure. In some embodiments, the secure enclosure 120 may be configured to contain food or delivery items in the compartment 50; par. 0057, 0088, and 0120: servo, 
Romero is analogous art in a similar field of endeavor in improving user authentication for access controls.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Watters-JA system with Romero’s applications of access control to show how the security technology is used for a community of common interest. For this combination, the motivation would have been to improve the level of security with people and entities with common interest.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watters and JA, as applied to claim 15 above, and further in view of Kirkjan (US 20210327177 A1; hereinafter “Kirk”).

As per claim 20, the references of Watters and JA as combined above teach the access control device of claim 15, but do not explicitly disclose using a USB connection for the access control device. This aspect of the claim is identified as a further difference.
In a related art, Kirk teaches:
wherein the access control device has a USB connection (Kirk, par. 0009: the lock USB connector of the electronic lock; par. 0040 and 0061: When the USB connector on the key is plugged into a lock, Pin 1 of the USB connector attaches to the electrical power interface 326 of the lock; par. 0074: The modules and program logic on the electronic key allow it to operate as both an access control device and as a USB storage device).
Kirk is analogous art to the claimed invention in a similar field of endeavor in improving access controls that has RFID information.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine Kirk with Watters-JA system with a modification to include an USB connection on the access control device. For this combination, the motivation would have been to improve the connectivity of a security device and an improved user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/07/2022